j,,^^:i»:^rj^^^^l^^fe. .   .   .   :
                     <S^K^*^SH0^^^^^W?




Order issued July 11, 1997




                                               In The

                                         QJttitrt 0f Appeals
                       Jfftftt[ Ststrtrt at (taas at Dallas
                                          No. 05-95-01591-CR
                                          No. 05-95-01592-CR


                                 JERMAINE WOOTEN, Appellant

                                                  V.


                                 THE STATE OF TEXAS, Appellee


                                               ORDER


                     Before Justices Maloney, Whittington, and Bridges

        In accordance with this Court's opinion of this date, the trial court is ORDERED to
 conduct within sixty days of the date of this order ahearing at which the trial court shall
 require the State to come forward with racially neutral explanations for the use of its
 peremptory strikes. The trial court shall then determine whether appellant has established
  purposeful discrimination and make written findings of fact and conclusions of law. The trial
  court is ORDERED to file within sixty days of the date of this order asupplemental record
  consisting of (1) astatement of facts of the hearing ordered by this Court and (2) a
  supplemental transcript containing the trial court's written findings of fact and conclusions
of law.

          The above-numbered causes are ABATED for sixty days from the date of this order

or until the supplemental record is filed with this Court, whichever comes first.


                                                                 L
                                                     DAVID L. BRIDGES
                                                     JUSTICE




                                               -2-